Dismissed and Opinion Filed June 28, 2016




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-01389-CV

                    GEORGE JONES RESIDENTIAL, LLC, Appellant
                                      V.
                          ANTONIO L. ADAMS, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-15-03973-D

                               MEMORANDUM OPINION
             Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                               Opinion by Chief Justice Wright
       Our records in this case indicate appellant is not currently represented by counsel. By

order dated April 22, 2016, we informed appellant that, in Texas, a corporation may appear and

be represented in court only by a licensed attorney and directed appellant to provide the Court

with the name and address of counsel within thirty days. See Kunstoplast of Am., Inc. v. Formosa

Plastics Corp., U.S.A., 937 S.W.2d 455, 456 (Tex. 1996). We cautioned appellant that failure to

do so would result in the appeal being dismissed without further notice. To date, appellant has

not provided the Court with the name and address of counsel, or otherwise corresponded with the

Court regarding this appeal.
Accordingly, we dismiss this appeal. See TEX. R. APP. P. 42.3(b), (c).




                                             /Carolyn Wright/
                                             CAROLYN WRIGHT
                                             CHIEF JUSTICE

151389F.P05




                                       –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

GEORGE JONES RESIDENTIAL, LLC,                     On Appeal from the County Court at Law
Appellant                                          No. 4, Dallas County, Texas
                                                   Trial Court Cause No. CC-15-03973-D.
No. 05-15-01389-CV        V.                       Opinion delivered by Chief Justice Wright.
                                                   Justices Lang-Miers and Stoddart
ANTONIO L. ADAMS, Appellee                         participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee ANTONIO L. ADAMS recover his costs of this appeal
from appellant GEORGE JONES RESIDENTIAL, LLC.


Judgment entered June 28, 2016.




                                             –3–